Case:17-01530-jtg Doc #:160 Filed: 01/04/2021 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

In Re: SUSAN A. PENLAND, CASE NO.: 17-01530 jtg

HON. JOHN T. GREGG
Debtor . CHAPTER 13

 

DEBTOR’S RESPONSE TO TRUSTEE’S 12/3/2020 MOTION TO DISMISS
THE CHAPTER 13 PROCEEDING AND NOTICE OF
MOTION PURSUANT TO 11 U.S.C. 1307(c)

NOW COMES the Debtor, by and through her attorneys, Stariha Law Offices P.C. and

for her Response to Trustee’s 12/3/2020 Motion to Dismiss the Chapter 13 Proceeding and

Notice of Motion Pursuant to 11 U.S.C. 1307(c) says:

1,

1S)

In response to the Trustee’s allegations that there has been a material default by the
debtor with respect to a term of a confirmed plan, the Debtor admits that allegation in
part for the reason that, primarily due to the economic effects of the Covid 19 pandemic,
Debtor has been unable to generate sufficient income from her business operations to
make the monthly payments due pursuant to her Chapter 13 Plan as amended by Debtor’s
Debtor’s Second Post-Confirmation Amendment to her Chapter 13 Plan, dated
September 15, 2020.

That by way of Debtor’s Second Post-Confirmation Amendment to her Chapter 13 Plan
Debtor once again proposed to sell the real estate which the Debtor owns with her
non-Debtor spouse at 9 W. Baseline Road in White Cloud, Michigan, the anticipated
proceeds from which sale would complete or substantially complete the Debtor’s Plan.
That Debtor has received and accepted an offer for the sale of the premises at 9 W.
Baseline Road for a total sale price of $80,000 and which will generate net proceeds for
the Debtor of greater than $36,000.00.

That the primary creditor remaining to be paid in this case is Automotive Finance
Corporation, based on amended claim for an alleged deficiency after repossession and
sale of collateral by that creditor.

That the claim of Automotive Finance Corporation is subject to disallowance in whole or

in part due to failure of that creditor to give notice of the disposition of the collateral, in
Case:17-01530-jtg Doc #:160 Filed: 01/04/2021 Page 2 of 2

violation of MCL 440.9611 and for the additional reason that the collateral was sold in a

commercially unreasonable manner.

WHEREFORE, Debtor respectfully requests:

A. That this Honorable Court deny the Trustee’s Motion to Dismiss the Chapter

13 Proceedings.

B. That in the alternative that the Trustee’s Motion be adjourned for a sufficient

period of time for the Debtor to consummate the sale of the property at 9 W. Baseline Road,

White Cloud, Michigan, apply the proceeds to the Debtor’s Plan and prosecute any appropriate

objections to the claim of Automotive Finance Corporation.

C. That Debtor have such other and further relief as shall be just and equitable in

the premises.

Dated: January 4, 2021

Respectfully submitted, 4

Is) ~~ LEY Ef KALA
Robert A. Stariha (P29156)
Attorney for Debtor
